Name: Commission Regulation (EEC) No 1520/93 of 21 June 1993 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/34 Official Journal of the European Communities 22. 6. 93 COMMISSION REGULATION (EEC) No 1520/93 of 21 June 1993 on the supply of vegetable oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 5 220 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 174, 7. 7. 1990, p . 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . o OJ No L 81 , 28. 3. 1991 , p. 108 . 22. 6. 93 Official Journal of the European Communities No L 150/35 ANNEX I LOTS A, B and C 1 . Operation Nos ('): see Annex II 2. Programme : 1993 3. Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma ; tel . (39-6) 57 97 ; telex 626675 I WFP 4. Representative of the recipient : OJ No C 103, 16. 4. 1987 5. Place or country of destination : Sudan (lot A) ; Algeria (Bl ), Zaire (B2), Somalia (B3) ; Ethiopia (lot C) 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (J): OJ No C 114, 29. 4. 1991 , p. 1 (under IILA.1 (a)) 8 . Total quantity : 41 070 tonnes net 9. Number of lots : three (see Annex II) 10. Packaging and marking (6) : OJ No C 1 14, 29. 4. 1991 , p. 1 (under IILA.2.1 , IIIA.2.3 and III.A.3)  five litre metal canister without cardboard cross-pieces  markings in English (A + B 3 + C) and in French (B 1 + B 2)  supplementary markings : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the .warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 2  29. 8 . 1993 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 6. 7. 1993, (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 20 . 7. 1993 (b) period for making the goods available at the port of shipment : 16. 8  12. 9 . 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3 . 8 . 1993 (b) period for making the goods available at the port of shipment : 30. 8  26. 9 . 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer :  No L 150/36 Official Journal of the European Communities 22. 6. 93 LOT D 1 . Operation No ('): 1563/92 2. Programme : 1992 3. Recipient (2) : Peru 4. Representative of the recipient : Programa Nacional de Asistencia Alimentaria (Pronaa), av. Argentina 3017, Callao ; tel . 29 10 65, fax 33 76 35 5. Place or country of destination f) : Peru 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (') : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under III.A.1 (b)) 8 . Total quantity : 1 150 tonnes net 9 . Number of lots : one 10 . Packaging and marking (6) Q : see OJ No C 114, 29 . 4. 1991 , p. 1 (under III.A.2(1 ), IIIA2.3 and III.A.3) five-litre metal canister, without cardboard cross-pieces, placed in 20-foot containers Markings in Spanish Supplementary markings : 'DISTRIBUCIÃ N GRATUITA' 1 1 . Method of mobilization : the Community market 12 . Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : PRONAA, av. Argentina No 3017, Callao 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2  15. 8 . 1993 18 . Deadline for the supply : 26. 9 . 1993 19 . Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 6. 7 . 1993 21 . A : In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 20 . 7. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16  29. 8 . 1993 (c) deadline for the supply : 10. 10. 1 993 B : In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3. 8 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30. 8  12. 9. 1993 (c) deadline for the supply : 24. 10. 1993 22. Amount of tendering security : ECU 15 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tende » and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by die successful tenderer :  22. 6. 93 Official Journal of the European Communities No L 150/37 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. The successful tenderer shall give the beneficiaries' representative a health certificate at the time of delivery. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. Is) Commission delegation to be contacted by the successful tenderer : C. Manuel Gonzalez Olaechea, 247 San Isidro, Lima ; tel. (51-14) 41 58 27, fax : 41 80 17. (6) Notwithstanding OJ No C 114, point IIIA.3 (c) is replaced by the following : 'the words "European Community"'. Q Placed in 20-foot containers. The free holding period for containers must be at least 15 days. ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale ' (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n 0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Marquage complÃ ©mentaire Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares A 1 500 285/93 WFP / 0501601 / Port Sudan B 1 070 B 1 : 450 . 287/93 PAM / 0415503 / Oran B 2 : 303 288/93 PAM / 0479200 / Mombasa in transit to Aru, ZaÃ ¯re B 3 : 317 289/93 WFP / 0503602 / Mogadishu C 1 500 290/93 WFP / 0521300 / Assab